Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  161333 & (6)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEVE MARTINKO, MICHAEL                                                                              Richard H. Bernstein
  LACKOMAR, WENDY LACKOMAR,                                                                            Elizabeth T. Clement
  MARK GARMO, and STEVE HUDENKO,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 161333
                                                                    COA: 353604
                                                                    Ct of Claims: 20-000062-MM
  GOVERNOR OF MICHIGAN, DEPARTMENT
  OF NATURAL RESOURCES DIRECTOR, and
  ATTORNEY GENERAL,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal prior to decision by the Court of Appeals is treated as an
  application for leave to appeal the May 26, 2020 order of the Court of Appeals. The
  application for leave to appeal is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2020
         b0601
                                                                               Clerk